By the Court.

Lumpkin, J.
delivering the opinion.
[1.] We think the injunction in this case should have been dissolved. Twenty-six 40 acre lots were sold, making 1040 acres, which, at $25 per acre, amounted to $26.000. One of the lots was mentioned twice, and one was omitted to be inserted at the time the bond was executed, for want of the *78deed, which had not been taken out of the Clerk’s office. And this is the whole case. Mr. Conyers refuses to pay for .this forty acre lot, while Dr. Hamilton is willing to make him a title to it. We cannot see any equity in this.